Citation Nr: 0616943	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-27 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.  He died in July 2001.  The appellant is the veteran's 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 determination by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2003, a statement 
of the case was issued in May 2004, and a substantive appeal 
was received in July 2004.   


FINDINGS OF FACT

1.  At the time of his death, the veteran was not in receipt 
of VA compensation or pension benefits. 

2.  At the time of his death, the veteran has a claim of 
service connection for cancer pending, but there was 
insufficient evidence of record to support an award of 
compensation based on the claim. 

3.  The veteran was not discharged or released from active 
military, naval, or air service for a disability incurred or 
aggravated in line of duty.


CONCLUSION OF LAW

The criteria for entitlement to burial benefits have not been 
met.  38 U.S.C.A. §§ 2302, 2303 (West 2002); 38 C.F.R. § 
3.1600 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial RO 
determination on the appellant's claim was made in April 
2003.  The RO issued VCAA notice in August 2003.  However, in 
the present case, the Board finds that due to the unique 
nature of the claim for burial benefits, which is based on 
evidence in the file at the date of death, no useful purpose 
would be served by delaying appellate review of the issue for 
additional development.  The Board finds that the record as 
it stands allows for equitable review of the issue on appeal, 
and the Board will proceed with appellate review. 
  
During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of burial 
benefits, VA believes that the Dingess/Hartman analysis must 
be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for burial benefits, but there has 
been no notice of the types of evidence necessary to 
establish an effective date or amount of compensation.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  Since the Board 
concludes below that the preponderance of the evidence is 
against the claim for burial benefits, any questions as to 
the appropriate effective date to be assigned or the amount 
of monetary compensation are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  There is no 
indication of relevant, outstanding records which would 
support the appellant's claim.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(1)-(3).  For all the foregoing reasons, the 
Board concludes that VA's duties to the appellant have been 
fulfilled with respect to the issue on appeal.

Laws and Regulations

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2005).

If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1) At the time of death the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2) The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and (i) 
In the case of an original claim there is sufficient evidence 
of record to have supported an award of compensation or 
pension effective prior to the date of the veteran's death, 
or (ii) In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to date of death; or

(3) The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines, (i) 
That there is no next of kin or other person claiming the 
body of the deceased veteran, and (ii) That there are not 
available sufficient resources in the veteran's estate to 
cover burial and funeral expenses. 38 U.S.C.A. § 2302 (West 
2002); 38 C.F.R. § 3.1600(b) (2005).

Analysis

After reviewing the evidence of record, the Board is unable 
to find a basis for entitlement to VA burial benefits.  At 
the time of his death, the veteran was not receiving, or 
entitled to receive, VA compensation or pension benefits.  
There was no pension claim pending at the time of his death.  
Although he did have a claim of service connection for cancer 
(which ultimately led to his death) pending at the time of 
his death, the record did not include sufficient evidence to 
warrant entitlement.  The evidence on file at the time of the 
veteran's death consisted solely of the veteran's service 
medical records that contained no findings attributed to 
cancer (oral, lung, or brain).  In fact, the record shows 
that the RO subsequently denied entitlement to service 
connection for cancer for accrued benefit purposes by rating 
decision in December 2004.  No appeal was initiated from that 
determination. 

Finally, there is no evidence that the veteran was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty.    

The criteria for entitlement to VA burial benefits are not 
met in this case.  The Board is bound by laws and regulations 
governing awards of VA benefits.  Although sympathetic to the 
appellant, the Board is unable to find a basis under law for 
awarding the benefits she seeks. 


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


